MEMORANDUM ***
Lilia Prado-Valera, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision determining her to be inadmissible pursuant to 8 U.S.C. § 1182(a)(6)(C) for willfully making a material misrepresentation in order to procure an immigration benefit. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Nakamoto v. Ashcroft, 363 F.3d 874, 881-82 (9th Cir.2004), and deny the petition for review.
Substantial evidence supports the IJ’s determination that Prado-Valera is inadmissible under 8 U.S.C. § 1182(a)(6)(C). Although Prado-Valera may not have initially intended to file a false asylum application, she proceeded with her asylum interview with the knowledge that the information contained in the application was false. Knowledge of the falsity of information is sufficient to establish willful misrepresentation of a material fact. See Forbes v. INS, 48 F.3d 439, 442 (9th Cir. 1995). Accordingly, substantial evidence supports the immigration judge’s conclusion that Prado-Valera is inadmissible for willfully making a material misrepresentation in order to obtain an immigration benefit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.